DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the temperature detection unit (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (WIPO Document No.: WO 2017/090363 A1).
For claim 1, Baba et al. disclose the claimed invention comprising: windings (reference numeral 44U) of a first layer (see figure 4), which extend over a first region of the stator (reference numeral 20) and are connectable to a first phase (windings 44U representing the U-phase, see figure 4); windings (reference numeral 44W) of a second layer (figure 4), which extend over a second region of the stator and are connectable to a second phase (windings 44W representing the W-phase, see figure 4), wherein the first region (in which windings 44U is disposed) is offset relative to the second region (in 
For claim 3, Baba et al. disclose windings (reference numeral 44V) in a third layer which lie between the first and second layer and extend over a third region (see figure 4) of the stator (reference numeral 20) and are connectable to a third phase (windings 44V representing the V-phase, see figure 4), wherein one region (i.e. in which one of the windings 44U, 44V, 44W is disposed) is offset relative to another region and an overlap region (in which temperature detector 5 is disposed) is formed which is smaller than the individual regions (see figure 4), wherein the temperature detection unit (reference numeral 5) is arranged in the overlap region and is designed to measure the temperature of the windings (reference numerals 44U, 44V, 44W) in the overlap region (see figure 4).  
For claim 10, Baba et al. already disclose the structure of the stator as explained for claim 1 above, and applying such structure to an apparatus such as a vehicle only recites intended use which does not result in a structural difference between the claimed invention and the prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. as applied to claim 1 above, and further in view of Duricic et al. (Foreign Patent Document No.: DE 102013208200 A1).
For claim 2, Baba et al. disclose the claimed invention except for the temperature detection unit comprising two sensors: one sensor at an outer diameter and one sensor at an inner diameter of the stator, with each sensor being designed to measure the temperature of the windings of the first and second layer in the overlap region.  Duricic et al. disclose multiple sensor positions (reference numerals 1-8) which represent at least two sensors where one is located on an outer diameter and another is located on an inner diameter (see figure 1), which when applied to the detection unit of Baba et al. would disclose each sensor being designed to measure the temperature of the windings of the first and second layer in the overlap region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two sensors as disclosed in Duricic et al. for the temperature detection unit of Baba et al. for predictably providing desirable configuration for determining the temperature of the device.  

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. as applied to claim 1 above, and further in view of Oohashi et al. (US Patent Application Pub. No.: US 2002/0017825 A1).


For claim 6, Baba et al. disclose the claimed invention except for the electric motor also comprising at least two rectifiers, and each of the rectifiers can be connected to at least one winding, wherein the windings lie in different layers.  Oohashi et al. disclose two rectifiers (reference numeral 12, see figure 5), and when applied to the windings of Baba et al. this would disclose each of the rectifiers being connected to at 
For claim 7, Baba et al. disclose the claimed invention except for the electric motor also comprising at least two rectifiers and each of the rectifiers being connected to windings in three different layers and a half stator region.  Oohashi et al. disclose two rectifiers (reference numeral 12, see figure 5), and when applied to the windings of Baba et al. this would disclose each of the rectifiers being connected to windings in three different layers and a half stator region (the region in which the layers of winding are disposed constituting the half stator region).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rectifiers as disclosed by Oohashi et al. for the windings of Baba et al. for predictably providing desirable configuration for facilitating proper functioning of the device.  
For claim 8, Baba et al. disclose the temperature detection unit (reference numeral 5) being designed to detect the temperature of at least two windings in different stator regions (see figure 4).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. in view of Oohashi et al. as applied to claim 8 above, and further in view of Duricic et al. (Foreign Patent Document No.: DE 102013208200 A1).
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of winding configuration: US 6028382 A (Blalock; Christopher A. et al.), US 20170047797 A1 (DARRAS; Ludovic et al.), US 20170033630 A1 (TAMURA; Akito), US 20160094102 A1 (Hoshina; Hiroshi), US 20160013705 A1 (TAKEI; Toshihiro), US 20130156071 A1 (Wan; Koon Hoong et al.), US 20090140614 A1 (Heim; Bruno), US 20060262442 A1 (Best; Dieter et al.), US 20020180577 A1 (Heyden, Marcus Van  et al.), EP 3297134 A1 (FUNAYAMA TETSUYA et al.), US 10454348 B2 (Funayama; Tetsuya et al.), US 10971977 B2 (Baba; Yuichiro et al.), GB 2015829 A (Kindig).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834